Citation Nr: 0518214	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Other claims previously on appeal, including service 
connection for cold injury to both feet and service 
connection for degenerative joint disease of the left 
shoulder, were granted in a March 2004 rating decision.  
Thus, the claim on appeal is limited to that set forth on the 
title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have a right shoulder 
disability that is related to injury, disease or event noted 
during his military service or that was caused or worsened by 
his service-connected left shoulder disability.  




CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by his military service, and inservice 
incurrence of arthritis may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303. 3.307, 3.309 (2004).  

2.  The veteran's right shoulder disability is not 
proximately due to or the result of a service-connected left 
shoulder disability.  38 C.F.R.§ 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The inservice incurrence of chronic disability may be 
presumed where the veteran demonstrates arthritis within one 
year after his discharge form active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§ 3.303,. 3.307, 3.309 (2004).

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The Board has reviewed all relevant evidence of record, 
including service medical records, private treatment reports, 
VA clinical records, the transcript of the January 2004 RO 
hearing testimony and relevant statements provided by the 
veteran and his wife who serves as his guardian.  In the 
veteran's case, service medical records contain no reference 
to a right shoulder disability.  The record shows that the 
first documented evidence of a right shoulder disability is 
found in reports of private treatment dated in the early 
1990s from C. R. Billings, M.D.  These records do not provide 
any diagnosis or establish any nexus between the veteran's 
complaints and his military service.  

The record does not disclose, and the veteran does not 
contend, that a right shoulder disability was present in 
service or that arthritis was manifested to a compensable 
degree within the initial postservice year.  Thus, the record 
does not support a finding service connection for a right 
shoulder disability either directly or on the basis of a 
statutory presumption.  

The substance of the veteran's claim to entitlement is that 
he developed a right shoulder condition as a result of 
favoring his left shoulder disability.  The Board observes 
that service connection was established for the left shoulder 
disability in a March 2004 rating decision.  

While the veteran's contentions, his testimony and the 
testimony of his spouse regarding the origin of a right 
shoulder disability has been considered, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's claim must fail, as there is no 
competent medical evidence of record to show that he 
currently has right shoulder disability that is proximately 
due to or the result of service-connected left shoulder 
disability.  

Objective evidence in the claims folder shows that the 
veteran has a current diagnosis of degenerative joint disease 
of the right shoulder and chronic tendonitis, as noted on the 
April 2001 VA medical record and the report of the February 
2004 VA examination.  In the former report, the examiner 
noted that the veteran developed right shoulder pain 
secondary to increased usage.  No direct association was made 
between the right shoulder complaints and the veteran's 
service-connected left shoulder disability.  Significantly, 
the report of the VA orthopedic surgery examination, 
accomplished in the same month-i.e., April 2001-shows that 
the veteran was engaging activities included strenuous 
physical labor since February 2001 (when he underwent surgery 
for his a service-connected left shoulder disability).  It 
was noted that he had been using a weed eater, pushing a 
wheel barrel, performing yard work and hauling lumber.  

When examined in February 2004, the veteran presented a 
history of right shoulder complaints that he claimed that he 
developed as a result of favoring the service-connected left 
shoulder.  The examiner opined that "the veteran's right 
shoulder disability was not at least as likely as not related 
to his [the veteran's] left shoulder injury."  

The Board observes that the physician did not specifically 
state that the veteran's claims folder had been reviewed.  
The record does contain, however, a complete medical history 
that suggests a familiarity with the events pertaining to the 
veteran's case.  Also, the examiner does not specifically 
address the question as to whether the right shoulder 
disability was caused or worsened by favoring the left 
shoulder disability.  Nevertheless, as it is clear that the 
examiner was aware of the veteran's contentions, the Board 
can surmise that the opinion expressed by the examiner 
encompassed any impact caused by the left shoulder.  The 
Board observes that the medical opinion rules out any 
potential relationship.  It is also evident that the examiner 
considered the veteran's allegations, but reached an adverse 
medical opinion based on the objective evidence and sound 
medical principles.  

Significantly, the examiner suggests that the veteran's right 
shoulder disability was proximately due to or the result of 
his occupational activities.  The examiner stated, "This 
veteran has a work history of working in a mill for 30+ 
years.  This work was more likely than not repeatitive (sic) 
in nature with chronic wear on the upper extremities." 

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a right 
shoulder disability.  The Board is mindful of the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the Board finds that the positive and negative 
evidence is not in relative equipoise with respect to whether 
that the veteran currently has right shoulder associated with 
injury, disease or event noted during his military service or 
that was caused or worsened by service-connected disability.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for a right shoulder disability is denied.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in 
December 2002 and again in March 2004.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement to service connection.  Specifically, the he 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provided 
information concerning how the veteran could prevail on his 
claim service connection.  The RO did not specifically ask 
the veteran was to submit all evidence in his possession; 
but, it did advise him that it was his responsibility to make 
certain that VA obtained all relevant records.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of private 
treatment, acquired reports of VA treatment and provided a VA 
medical examinations.  Finally, the veteran has not 
identified any additional evidence that has not been 
associated with his claims folder.  

The Board also notes that a hearing before a Decision Review 
Officer (DRO) at the RO was held in January 2004.  The record 
contains a statement, dated in September 2003 and signed by 
the veteran, requesting a hearing before the Board at the RO.  
There is a handwritten notation, however, that states that 
the veteran or his spouse (who is also his guardian) 
requested that this hearing request be cancelled at the time 
of the DRO hearing.  The request for a hearing before the 
Board may be withdrawn by an appellant at any time before the 
date of the hearing.  See 38 C.F.R. § 20.704(e).  The Board, 
therefore, considers the request for a hearing before the 
Board to have been withdrawn.

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim.   


ORDER

Service connection for a right shoulder disability is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


